


Exhibit 10.4
THIRTEENTH AMENDMENT TO LEASE
THIS THIRTEENTH AMENDMENT TO LEASE (this “Thirteenth Amendment”) is entered into
as of this _31_ day of May, 2013 (the “Execution Date”), by and between
BMR-LANDMARK AT EASTVIEW LLC, a Delaware limited liability company (“Landlord”),
and REGENERON PHARMACEUTICALS, INC., a New York corporation (“Tenant”).
RECITALS
A.WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
December 21, 2006, as amended by that certain First Amendment to Lease dated as
of October 24, 2007, that certain Second Amendment to Lease dated as of
September 30, 2008, that certain Third Amendment to Lease dated as of April 29,
2009, that certain Fourth Amendment to Lease dated as of December 3, 2009, that
certain Fifth Amendment to Lease dated as of February 11, 2010, that certain
Sixth Amendment to Lease dated as of June 4, 2010, that certain Seventh
Amendment to Lease dated as of December 22, 2010, that certain Eighth Amendment
to Lease dated as of August 1, 2011, that certain Ninth Amendment to Lease dated
as of September 30, 2011, that certain Tenth Amendment to Lease dated as of
October 25, 2012, that certain Eleventh Amendment to Lease dated as of April 3,
2013 and that certain Twelfth Amendment to Lease dated as of May _31_, 2013
(collectively, and as the same may have been further amended, amended and
restated, supplemented or modified from time to time, the “Lease”), whereby
Tenant leases certain premises (the “Premises”) from Landlord at 735, 745, 755,
765 and 777 Old Saw Mill River Road in Tarrytown, New York (collectively, the
“Buildings” and each, a “Building”);
B.WHEREAS, Landlord desires to lease to Tenant, and Tenant desires to lease from
Landlord, approximately twenty-one thousand two hundred seventy-two (21,272)
square feet of additional Rentable Area located on the S-Level of the 777
Building, as depicted on Exhibit A-1 attached hereto (the “777 North Spine Level
Premises”), conditioned upon 777 Spine Vacating Tenant (as defined below)
vacating and surrendering the 777 North Spine Level Premises to Landlord in
accordance with 777 Spine Vacating Tenant’s lease;
C.WHEREAS, Landlord desires to lease to Tenant, and Tenant desires to lease from
Landlord, approximately seven thousand five hundred sixty-eight (7,568) square
feet of additional Rentable Area located on the Lobby Level of the 777 Building,
as depicted on Exhibit A-2 attached hereto (the “777 Northwest Lobby Level
Premises” and together with the 777 North Spine Level Premises, the “13th
Amendment Expansion Premises”), conditioned upon 777 Lobby Vacating Tenant (as
defined below) vacating and surrendering the 777 Northwest Lobby Level Premises
to Landlord in accordance with 777 Lobby Vacating Tenant’s lease.
D.WHEREAS, one of Landlord’s tenants currently leases and occupies the 777 North
Spine Level Premises (“777 Spine Vacating Tenant”) and another of Landlord’s
tenants currently leases and occupies the 777 Northwest Lobby Level Premises
(“777 Lobby Vacating Tenant”);
E.WHEREAS, on or about the Execution Date, Landlord and 777 Spine Vacating
Tenant have entered into an amendment providing for 777 Spine Vacating Tenant to
vacate and surrender the 777 North Spine Level Premises;
F.WHEREAS, on or about the Execution Date, Landlord and 777 Lobby Vacating
Tenant have entered into an amendment providing for 777 Lobby Vacating Tenant to
vacate and surrender the 777 Northwest Lobby Level Premises; and
G.WHEREAS, Landlord and Tenant desire to modify and amend the Lease only in the
respects and on the conditions hereinafter stated.
AGREEMENT

BMR form dated 9/5/12

--------------------------------------------------------------------------------




NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:
1.Definitions. For purposes of this Thirteenth Amendment, capitalized terms
shall have the meanings ascribed to them in the Lease unless otherwise defined
herein. The Lease, as amended by this Thirteenth Amendment, is referred to
herein as the “Amended Lease.”
2.Additional Premises.
2.1.    777 North Spine Level Premises.
(a)    Conditional upon 777 Spine Vacating Tenant surrendering the 777 North
Spine Level Premises to Landlord in accordance with 777 Spine Vacating Tenant’s
lease, Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord,
the 777 North Spine Level Premises as of the date (the “777 North Spine Level
Premises Commencement Date”) that Landlord tenders possession of the 777 North
Spine Level Premises to Tenant in accordance with the terms of Section 4. From
and after the 777 North Spine Level Premises Commencement Date, the term
“Premises,” as used in the Amended Lease, shall include the 777 North Spine
Level Premises. The Term with respect to the 777 North Spine Level Premises
shall expire on the Extension Premises Term Expiration Date, subject to Tenant’s
option to extend the Term of the Lease as provided in Article 44 of the Lease.
Tenant shall execute and deliver to Landlord written acknowledgment of the
actual 777 North Spine Level Premises Commencement Date within ten (10) days
after Tenant takes occupancy of the 777 North Spine Level Premises, in the form
attached as Exhibit C hereto. Failure to execute and deliver such
acknowledgment, however, shall not affect the 777 North Spine Level Premises
Commencement Date or Landlord’s or Tenant’s liability hereunder. Failure by
Tenant to obtain validation by any medical review board or other similar
governmental licensing of the 777 North Spine Level Premises required for the
Permitted Use by Tenant shall not serve to extend the 777 North Spine Level
Premises Commencement Date.
(b)    Landlord shall use commercially reasonable efforts to tender possession
of the 777 North Spine Level Premises to Tenant on or before September 1, 2013.
If the 777 North Spine Level Premises Commencement Date has not occurred on or
before September 1, 2013 for any reason, then the Amended Lease shall not be
void or voidable and Landlord shall not be liable to Tenant for any loss or
damage resulting therefrom. Notwithstanding anything in the Amended Lease to the
contrary, Landlord’s obligation to timely tender possession of the 777 North
Spine Level Premises to Tenant shall be subject to extension on a day-for-day
basis as a result of Force Majeure. In the event that the 777 North Spine Level
Premises Commencement Date has not occurred on or before December 31, 2013
(subject to extension on a day-for-day basis as a result of Force Majeure), then
Tenant’s obligation to commence paying Basic Annual Rent for the 777 North Spine
Level Premises, as set forth in Section 5.1, will be postponed by two (2) days
for each day after December 31, 2013 (as extended for Force Majeure) until the
day immediately preceding the 777 North Spine Level Premises Commencement Date.
2.2.    777 Northwest Lobby Level Premises.
(a)    Conditional upon 777 Lobby Vacating Tenant surrendering the 777 Northwest
Lobby Level Premises to Landlord in accordance with 777 Lobby Vacating Tenant’s
lease, Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord,
the 777 Northwest Lobby Level Premises as of the date (the “777 Northwest Lobby
Level Premises Commencement Date”) that Landlord tenders possession of the 777
Northwest Lobby Level Premises to Tenant in accordance with the terms of Section
4. From and after the 777 Northwest Lobby Level Premises Commencement Date, the
term “Premises,” as used in the Amended Lease, shall include the 777 Northwest
Lobby Level Premises. The Term with respect to the 777 Northwest Lobby Level
Premises shall expire on the Extension Premises Term Expiration Date, subject to
Tenant’s option to extend the Term of the Lease as provided in Article 44 of the
Lease. Tenant shall execute and deliver to Landlord written acknowledgment of
the actual 777 Northwest Lobby Level Premises Commencement Date within ten (10)
days after Tenant takes occupancy of the 777 Northwest Lobby Level Premises, in
the form attached as Exhibit C hereto. Failure to execute and deliver such
acknowledgment, however, shall not affect the 777 Northwest Lobby Level Premises
Commencement Date or Landlord’s or Tenant’s liability hereunder. Failure by
Tenant to obtain validation by any medical review board or other similar
governmental licensing

2



--------------------------------------------------------------------------------




of the 777 Northwest Lobby Level Premises required for the Permitted Use by
Tenant shall not serve to extend the 777 Northwest Lobby Level Premises
Commencement Date.
(b)    Landlord shall use commercially reasonable efforts to tender possession
of the 777 Northwest Lobby Level Premises to Tenant on or before September 1,
2013. If the 777 Northwest Lobby Level Premises Commencement Date has not
occurred on or before September 1, 2013 for any reason, then the Amended Lease
shall not be void or voidable and Landlord shall not be liable to Tenant for any
loss or damage resulting therefrom. Notwithstanding anything in the Amended
Lease to the contrary, Landlord’s obligation to timely tender possession of the
777 Northwest Lobby Level Premises to Tenant shall be subject to extension on a
day-for-day basis as a result of Force Majeure. In the event that the 777
Northwest Lobby Level Premises Commencement Date has not occurred on or before
December 31, 2013 (subject to extension on a day-for-day basis as a result of
Force Majeure), then Tenant’s obligation to commence paying Basic Annual Rent
for the 777 Northwest Lobby Level Premises, as set forth in Section 5.2, will be
postponed by two (2) days for each day after December 31, 2013 (as extended for
Force Majeure) until the day immediately preceding the 777 Northwest Lobby Level
Premises Commencement Date.
3.Lease Extension Options. From and after the Execution Date, the first
paragraph of Article 44 of the Lease is hereby deleted and replaced with the
following:
44.    Option to Extend Term. Tenant shall have three (3) options (each, an
“Option”) to extend the Term of this Lease (and, in each case, the Expiration
Premises Term Expiration Date and/or the Extension Premises Term Expiration
Date, as applicable), with respect to the applicable portion of the Premises
extended by an Option, by five (5) years, in each case on the same terms and
conditions as this Lease, except as provided below. If Tenant desires to
exercise any Option, Tenant must do so by giving Landlord written notice of such
exercise at least one (1) year before the Term would otherwise expire. Tenant
may exercise its Option to extend the Term only as to any one or more of the
following: (a) the entire Retained Premises plus the Corridor Space and the 765
Expansion Premises III, (b) the entire New Whole Building Premises, (c) the
entire New Multiple Tenant Building Premises, (d) the Modified Additional
Premises, (e) the Swap Premises, 765 Elevator Lobby Premises, the 765 2nd Floor
Elevator Lobby Premises and the 765 2nd Floor Corridor Premises, (f) each full
floor of the 755 Premises, (g) the 765 Expansion Premises, (h) the 765 Expansion
Premises II, (i) C-Level Storage Spaces, (j) the 777 License Area Premises and
the 777 S-Level Corridor Premises, (k) the 01 Premises and the Additional 01
Premises, (l) the 777-02 Premises, (m) the 765 Mezz Premises, (n) from and after
the High Bay Premises Commencement Date, the High Bay Premises, (o) from and
after the 777 North Spine Level Premises Commencement Date, the 777 North Spine
Level Premises and (p) from and after the 777 Northwest Lobby Level Premises
Commencement Date, the 777 Northwest Lobby Level Premises. If Tenant fails to
exercise an Option with respect to less than all of the Premises and the time to
do so has lapsed (or if a Retained Premises Early Termination, a termination
pursuant to a Swap Premises Termination Option, or any other termination of a
portion of the Premises pursuant to the Amended Lease has occurred), then Tenant
shall no longer have an Option with respect to those portions of the Premises
(y) for which it failed to exercise an Option, although Tenant’s Options for the
remaining Premises shall remain in full force and effect or (z) that have
terminated.
4.Condition of 13th Amendment Expansion Premises. Tenant acknowledges that,
except as expressly set forth herein, neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the condition of the
13th Amendment Expansion Premises with respect to the suitability of the same
for the conduct of Tenant’s business. Subject to the immediately following
sentence, Tenant acknowledges that (a) it is generally familiar with the
condition of the 13th Amendment Expansion Premises and agrees to take the same
in its condition “as is” as of the 777 North Spine Level Premises Commencement
Date (with respect to the 777 North Spine Level Premises) and the 777

3



--------------------------------------------------------------------------------




Northwest Lobby Level Premises Commencement Date (with respect to the 777
Northwest Lobby Level Premises) and (b) Landlord shall have no obligation to
alter, repair or otherwise prepare the 13th Amendment Expansion Premises for
Tenant’s occupancy or to pay for any improvements to the 13th Amendment
Expansion Premises, except as expressly set forth in Sections 7.1 and 7.2.
Notwithstanding the immediately preceding sentence, Landlord shall (p) deliver
the 13th Amendment Expansion Premises to Tenant in the same or substantially
similar condition as it was on the Execution Date, except that (i) upon
delivery, the 13th Amendment Expansion Premises shall be in broom clean
condition, (ii) prior to the 777 North Spine Level Premises Commencement Date
and the 777 Northwest Lobby Level Premises Commencement Date, as applicable, the
777 Spine Vacating Tenant and the 777 Lobby Vacating Tenant, respectively, may
remove any of its personal property from the applicable portion of the 13th
Amendment Expansion Premises, (iii) prior to the 777 North Spine Level Premises
Commencement Date, Landlord shall remove (and Tenant has no expectation of
receiving) the autoclave, glass wash, glass dryer, reverse osmosis/deionized
water system and all associated connecting equipment that, as of the Execution
Date, exist in the 777 North Spine Level Premises, (iv) prior to the 777
Northwest Lobby Level Premises Commencement Date, Landlord shall install a new
demising wall in the location described on Exhibit A-2, (v) prior to the 777
Northwest Lobby Level Premises Commencement Date, Landlord may remove (and
Tenant has no expectation of receiving) any bottled gas manifolds and regulators
(including all control wiring and local piping within the tank room) and all gas
distribution piping (including all associated valves, outlets and other
associated equipment) that was installed by the 777 Lobby Vacating Tenant and
(vi) Tenant acknowledges that any additional egress required (by Applicable Laws
or otherwise) for Tenant to occupy and use the 777 Northwest Lobby Level
Premises for the Permitted Use shall be Tenant’s sole responsibility (and shall
be installed at Tenant’s sole cost and expense), (q) deliver the 777 North Spine
Level Premises demised in the same or substantially similar manner as depicted
on Exhibit D attached hereto (which Landlord and Tenant acknowledge is the
manner in which the 777 North Spine Level Premises is demised as of the
Execution Date) and (r) prior to delivery of the 13th Amendment Expansion
Premises, cure any breach of its representations set forth in this Section.
Tenant’s taking possession of any portion of the 13th Amendment Expansion
Premises, except as otherwise agreed to in writing by Landlord and Tenant, shall
conclusively establish that such portion of the 13th Amendment Expansion
Premises were at such time in good, sanitary and satisfactory condition and
repair. Notwithstanding the foregoing, Landlord represents and warrants to
Tenant that, (x) as of the 777 North Spine Level Premises Commencement Date, the
Building Systems serving the 777 North Spine Level Premises shall be in good
working condition and that the same shall be serviced by Utilities and other
base building services, (y) as of the 777 Northwest Lobby Level Premises
Commencement Date, the Building Systems serving the 777 Northwest Lobby Level
Premises shall be in good working condition and that the same shall be serviced
by Utilities and other base building services and (z) as of the Execution Date,
to the best of Landlord’s actual knowledge (without any duty of investigation),
the 13th Amendment Expansion Premises does not contain any asbestos or asbestos
containing materials.
5.Rent.
5.1.    777 North Spine Level Premises. Commencing on the 777 North Spine Level
Premises Commencement Date and continuing through the Extension Premises Term
Expiration Date (as may be extended in accordance with the Amended Lease),
Tenant shall pay to Landlord Basic Annual Rent for the 777 North Spine Level
Premises at an initial rate equal to Twenty-Nine and 00/100 Dollars ($29.00) per
square foot of Rentable Area of the 777 North Spine Level Premises per year in
accordance with the terms for payment of Basic Annual Rent set forth in the
Lease. Basic Annual Rent for the 777 North Spine Level Premises shall increase
annually every July 1st by two and one-half percent (2.5%) of the then-current
applicable Basic Annual Rent for the 777 North Spine Level Premises, with the
first such increase occurring as of July 1, 2014. In addition to Basic Annual
Rent, commencing on the 777 North Spine Level Premises Commencement Date, Tenant
shall pay to Landlord as Additional Rent, at times specified in the Amended
Lease, Tenant’s Pro Rata Share of Operating Expenses with respect to the 777
North Spine Level Premises. For the avoidance of doubt, HVAC for the 777 North
Spine Level Premises shall be calculated in the same manner as provided in the
Amended Lease with respect to the Retained Premises, and the 777 North Spine
Level Premises shall be treated as Retained Premises for the purposes of
allocation of the CAM Pool Charges in accordance with Exhibit O of the Amended
Lease (as of the 777 North Spine Level Premises Commencement Date).
5.2.    777 Northwest Lobby Level Premises. Commencing on the 777 Northwest
Lobby Level Premises Commencement Date and continuing through the Extension
Premises Term Expiration Date (as may be extended in accordance with the Amended
Lease), Tenant shall pay to Landlord Basic Annual Rent for the 777 Northwest
Lobby

4



--------------------------------------------------------------------------------




Level Premises at an initial rate equal to Twenty-Nine and 00/100 Dollars
($29.00) per square foot of Rentable Area of the 777 Northwest Lobby Level
Premises per year in accordance with the terms for payment of Basic Annual Rent
set forth in the Lease. Basic Annual Rent for the 777 Northwest Lobby Level
Premises shall increase annually every July 1st by two and one-half percent
(2.5%) of the then-current applicable Basic Annual Rent for the 777 Northwest
Lobby Level Premises, with the first such increase occurring as of July 1, 2014.
In addition to Basic Annual Rent, commencing on the 777 Northwest Lobby Level
Premises Commencement Date, Tenant shall pay to Landlord as Additional Rent, at
times specified in the Amended Lease, Tenant’s Pro Rata Share of Operating
Expenses with respect to the 777 Northwest Lobby Level Premises. For the
avoidance of doubt, HVAC for the 777 Northwest Lobby Level Premises shall be
calculated in the same manner as provided in the Amended Lease with respect to
the Retained Premises, and the 777 Northwest Lobby Level Premises shall be
treated as Retained Premises for the purposes of allocation of the CAM Pool
Charges in accordance with Exhibit O of the Amended Lease (as of the 777
Northwest Lobby Level Premises Commencement Date).
6.Tenant’s Pro Rata Shares.
6.1.    777 North Spine Level Premises. From and after the 777 North Spine Level
Premises Commencement Date, Tenant’s Pro Rata Shares of the 777 Building, the
Existing Project and the Entire Project shall be incrementally increased by the
amounts set forth in Exhibit B-1 attached hereto. As of the 777 North Spine
Level Premises Commencement Date, the defined terms in Section 2.2 of the Lease
shall be automatically amended to reflect the adjustments set forth in this
Section. Rentable Area and Tenant’s Pro Rata Shares are all subject to
adjustment under the Amended Lease, including pursuant to Section 9.2 of the
Lease.
6.2.    777 Northwest Lobby Level Premises. From and after the 777 Northwest
Lobby Level Premises Commencement Date, Tenant’s Pro Rata Shares of the 777
Building, the Existing Project and the Entire Project shall be incrementally
increased by the amounts set forth in Exhibit B-2 attached hereto. As of the 777
Northwest Lobby Level Premises Commencement Date, the defined terms in Section
2.2 of the Lease shall be automatically amended to reflect the adjustments set
forth in this Section. Rentable Area and Tenant’s Pro Rata Shares are all
subject to adjustment under the Amended Lease, including pursuant to Section 9.2
of the Lease.
7.Tenant Improvements.
7.1.    777 North Spine Level Premises. Landlord shall make available to Tenant
a tenant improvement allowance of Seven Hundred Eighty-Two Thousand Twenty
Dollars ($782,020), based on approximately Thirty-Six and 76/100 Dollars
($36.76) per square foot of Rentable Area of the 777 North Spine Level Premises,
(the “777 North Spine Allowance”) for Tenant’s performance of its improvements
to the 777 North Spine Level Premises (the “777 North Spine Tenant Work”). The
777 North Spine Allowance shall be disbursed in the same manner as the Base TI
Allowance under the applicable provisions of Article 5 of the Lease, including
the Disbursement Conditions, in order to finance the aforesaid improvements to
the 777 North Spine Level Premises. Tenant shall pay Landlord a construction
oversight fee of two and one-half percent (2.5%) of the total cost of the 777
North Spine Tenant Work or other improvements performed using the 777 North
Spine Allowance, which construction oversight fee may be paid out of the 777
North Spine Allowance. Tenant shall be responsible for performing and completing
the 777 North Spine Tenant Work.
7.2.    777 Northwest Lobby Level Premises. Landlord shall make available to
Tenant a tenant improvement allowance of One Hundred Eighty-Nine Thousand Two
Hundred Dollars ($189,200), based on Twenty-Five Dollars ($25) per square foot
of Rentable Area of the 777 Northwest Lobby Level Premises, (the “777 Northwest
Lobby Allowance”) for Tenant’s performance of its improvements to the 777
Northwest Lobby Level Premises (the “777 Northwest Lobby Tenant Work”). The 777
Northwest Lobby Allowance shall be disbursed in the same manner as the Base TI
Allowance under the applicable provisions of Article 5 of the Lease, including
the Disbursement Conditions, in order to finance the aforesaid improvements to
the 777 Northwest Lobby Level Premises. Tenant shall pay Landlord a construction
oversight fee of two and one-half percent (2.5%) of the total cost of the 777
Northwest Lobby Tenant Work or other improvements performed using the 777
Northwest Lobby Allowance, which construction oversight fee may be paid out of
the 777 Northwest Lobby Allowance. Tenant shall be responsible for performing
and completing the 777 Northwest Lobby Tenant Work.

5



--------------------------------------------------------------------------------




7.3.    To the extent a certificate of occupancy is required by Applicable Laws,
Tenant shall deliver (or cause to be delivered) to Landlord a certificate of
occupancy for all portions of the 13th Amendment Expansion Premises suitable for
the Permitted Use.
7.4.    Collectively and individually the 777 North Spine Tenant Work and the
777 Northwest Lobby Tenant Work may be referred to herein as the “Tenant Work.”
Collectively and individually the 777 North Spine Allowance and the 777
Northwest Lobby Allowance may be referred to herein as an “Allowance.”
7.5.    All Tenant Work shall be performed in accordance with the applicable
provisions of the Lease, including the applicable provisions of Articles 5 and
18; provided, however, if there is a conflict between the terms of the Lease and
the terms of this Thirteenth Amendment, then the terms of this Thirteenth
Amendment shall control. Landlord and Tenant acknowledge that the Work Letter is
not applicable to the Tenant Work; provided, however, that (a) prior to
commencing performance of any of the Tenant Work, Tenant shall furnish to
Landlord evidence satisfactory to Landlord that insurance coverages required of
Tenant under the Work Letter are in effect with respect to the Tenant Work and
(b) Tenant assumes the responsibility and liability in connection with the
Tenant Work in the same manner as set forth under Section 6 of the Work Letter.
7.6.    Notwithstanding anything to the contrary in the Amended Lease, including
this Thirteenth Amendment, any Allowance may be used by Tenant for improvements
in any portion of the Premises or any portion of those certain Premises (as
defined in that certain Mt. Pleasant Lease dated as of April 3, 2013 by and
between Landlord and Tenant), regardless of whether such Allowance was made
available to Tenant with respect to a specific portion of the 13th Amendment
Expansion Premises. Tenant shall have until the day that (a) with respect to the
777 North Spine Level Premises, is three (3) years after the 777 North Spine
Level Premises Commencement Date and (b) with respect to the 777 Northwest Lobby
Level Premises, is three (3) years after the 777 Northwest Lobby Level Premises
Commencement Date, to submit a disbursement request with all applicable
documentation (in the same manner as the Base TI Allowance under the applicable
provisions of Article 5 of the Lease, including the Disbursement Conditions) for
the unused portion of the applicable Allowance, after which date Landlord’s
obligation to fund such costs shall expire.  In no event shall any unused
Allowance entitle Tenant to a credit against Rent payable under the Amended
Lease.
8.Generator.
8.1.    As of the Execution Date, there is a back-up generator outside the
northwest end of the 777 Building (the “Generator”) that is connected to the
emergency electrical panels of the 13th Amendment Expansion Premises. Commencing
on the 777 North Spine Level Premises Commencement Date or the 777 Northwest
Lobby Level Premises Commencement Date, as applicable, and continuing until the
date that Tenant elects (in Tenant’s sole discretion) to discontinue use of, and
actually disconnects such emergency electrical panels from, the Generator (such
period of time with respect to the applicable portion of the Premises, the
“Generator Period”), Tenant shall be entitled to use up to its proportionate
share (after deducting any power from the Generator required for the Common Area
and other common Building systems) of power from the Generator (which
proportionate share shall be based on the Rentable Area of the tenants’
(including Tenant) premises that have emergency electrical panels connected to
the Generator) on a non-exclusive basis with other tenants that have a premises
emergency electrical panel connected to the Generator. The cost of maintaining,
repairing and replacing the Generator during the Generator Period shall
constitute Operating Expenses, subject to the terms and conditions of Article 8
of the Lease; provided, however, that Tenant’s share of such costs may be more
than Tenant’s Pro Rata Share based upon Tenant’s proportionate share of the
Generator as described in the immediately preceding sentence. Landlord expressly
disclaims any warranties with regard to the Generator or the installation
thereof, including any warranty of merchantability or fitness for a particular
purpose. During the Generator Period, Landlord shall repair and maintain the
Generator in good working condition, but Landlord shall not be liable for any
failure to make any repairs or to perform any maintenance that is an obligation
of Landlord unless such failure shall persist for an unreasonable time after
Tenant provides Landlord with written notice of the need for such repairs or
maintenance. During the Generator period, if Landlord enters into a new service
contract for the Generator (as opposed to an amendment or extension), then
Landlord shall provide a copy of such contract to Tenant within a reasonable
period of time after execution thereof. Landlord reserves the right (in its sole
and absolute discretion), upon at least ten (10) business days’ prior written
notice to Tenant, to disconnect the 13th Amendment Expansion

6



--------------------------------------------------------------------------------




Premises’ emergency electrical panels from the Generator and simultaneously
therewith reconnect the 13th Amendment Expansion Premises’ emergency electrical
panels to a different generator, at which time the term “Generator,” as used
herein, shall apply to such different generator. The provisions of Section 17.2
of the Lease shall apply to the Generator (including, without limitation, during
any period of time during a generator switchover, as discussed in the
immediately preceding sentence).
8.2.    At any time from and after the earlier of the 777 North Spine Level
Premises Commencement Date and the 777 Northwest Lobby Level Premises
Commencement Date, Tenant may (at its sole cost and expense, for its sole use
and in accordance with all Applicable Laws), but subject to Landlord’s prior
written approval with respect to the location and method of installation of such
generator (which approval shall not be unreasonably withheld, conditioned or
delayed), install a temporary or permanent generator (the “Tenant Generator”)
that services the 13th Amendment Expansion Premises (provided, however, that
Tenant shall not be permitted to connect the (a) 777 North Spine Level Premises
to the Tenant Generator prior to the 777 North Spine Level Premises Commencement
Date and (b) 777 Northwest Lobby Level Premises to the Tenant Generator prior to
the 777 Northwest Lobby Level Premises Commencement Date). In such event, (x)
the 13th Amendment Expansion Premises shall no longer be connected to the
Generator, and therefore the Generator Period shall terminate, (y) any
obligation of Landlord or Tenant under Section 8.1 (except for Tenant’s
obligation to pay any Operating Expenses from the Generator Period) shall, from
and after the termination of the Generator Period, be null and void and of no
further force or effect, and from and after the Generator Period, any rights or
obligations of either party with respect to the Generator shall be governed by
the applicable terms of the Lease and (z) all maintenance, repair and
replacement obligations with respect to the Tenant Generator (including the
costs and expenses thereof) shall be Tenant’s sole responsibility. Any
installation of the Tenant Generator shall be subject to Article 18 of the
Lease; provided, however, that Landlord’s consent rights shall not reduce the
rights granted to Tenant pursuant to this Section.
9.Termination Option. Tenant shall be entitled to terminate the Amended Lease
with respect to the 777 Northwest Lobby Level Premises as of December 31, 2016,
December 31, 2021 or December 31, 2026; provided that Tenant (a) provides
Landlord with no less than twelve (12) months’ prior written notice and (b) pays
(on or before the effective date of such termination) to Landlord a termination
fee of (i) if the termination date is December 31, 2016, Two Hundred Fifteen
Thousand Ninety and 53/100 Dollars ($215,090.53), (ii) if the termination date
is December 31, 2021, One Hundred Twenty-Nine Thousand Fifty-Four and 32/100
($129,054.32) or (iii) if the termination date is December 31, 2026, Forty-Three
Thousand Eighteen and 11/100 ($43,018.11). If Tenant timely exercises its option
to terminate the Amended Lease with respect to the 777 Northwest Lobby Level
Premises, then Tenant shall surrender the 777 Northwest Lobby Level Premises to
Landlord on the applicable surrender date in the condition required by the
Amended Lease for surrendering Premises upon the expiration or earlier
termination thereof and the Amended Lease (with respect to the 777 Northwest
Lobby Level Premises only) shall terminate and be of no further force or effect
as of the termination date, except for those provisions that expressly survive
the expiration or earlier termination thereof.
10.Parking. The parties acknowledge that, in accordance with the Amended Lease,
Tenant shall be entitled to its pro rata share of unreserved parking spaces with
respect to each portion of the 13th Amendment Premises leased to Tenant.
11.Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Thirteenth Amendment,
other than Studley, Inc. (“Broker”), and agrees to indemnify, defend and hold
Landlord harmless from any and all cost or liability for compensation claimed by
any such broker or agent, other than Broker, employed or engaged by it or
claiming to have been employed or engaged by it. Broker is entitled to a leasing
commission in connection with the making of this Thirteenth Amendment, and
Landlord shall pay such commission to Broker pursuant to a separate agreement
between Landlord and Broker.
12.No Default. Tenant represents, warrants and covenants that, to the best of
Tenant’s knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Lease and no event has occurred that, with the
passage of time or the giving of notice (or both) would constitute a default by
either Landlord or Tenant thereunder.
13.Notices. Tenant confirms that, notwithstanding anything in the Lease to the
contrary, notices delivered to Tenant pursuant to the Amended Lease should be
sent to:

7



--------------------------------------------------------------------------------




Regeneron Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591
Attn: General Counsel;


with a copy to:


Regeneron Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591
Attn: Vice President of Facilities.
14.Effect of Thirteenth Amendment. Except as modified by this Thirteenth
Amendment, the Lease and all the covenants, agreements, terms, provisions and
conditions thereof shall remain in full force and effect and are hereby ratified
and affirmed. The covenants, agreements, terms, provisions and conditions
contained in this Thirteenth Amendment shall bind and inure to the benefit of
the parties hereto and their respective successors and, except as otherwise
provided in the Lease, their respective assigns. In the event of any conflict
between the terms contained in this Thirteenth Amendment and the Lease, the
terms herein contained shall supersede and control the obligations and
liabilities of the parties. From and after the date hereof, the term “Lease” as
used in the Lease shall mean the Lease, as modified by this Thirteenth
Amendment.
15.Miscellaneous. This Thirteenth Amendment becomes effective only upon
execution and delivery hereof by Landlord and Tenant. The captions of the
paragraphs and subparagraphs in this Thirteenth Amendment are inserted and
included solely for convenience and shall not be considered or given any effect
in construing the provisions hereof. All exhibits hereto are incorporated herein
by reference. Submission of this instrument for examination or signature by
Tenant does not constitute a reservation of or option for a lease, and shall not
be effective as a lease, lease amendment or otherwise until execution by and
delivery to both Landlord and Tenant.
16.Counterparts. This Thirteenth Amendment may be executed in one or more
counterparts, each of which, when taken together, shall constitute one and the
same document.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

8



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of the
date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Thirteenth Amendment.
LANDLORD:
BMR-LANDMARK AT EASTVIEW LLC,
a Delaware limited liability company
By:
 
/s/ Kevin Simonsen
Name:
 
Kevin M. Simonsen
Title
 
VP, Real Estate Legal









TENANT:
REGENERON PHARMACEUTICALS, INC.,
a New York corporation
By:
 
/s/ Murray Goldberg
Name:
 
Murray A. Goldberg
Title
 
Senior Vice President, Finance & Administration and Chief Financial Officer

















--------------------------------------------------------------------------------




EXHIBIT A-1
777 NORTH SPINE LEVEL PREMISES
[IMAGE]




--------------------------------------------------------------------------------






EXHIBIT A-2
777 NORTHWEST LOBBY LEVEL PREMISES
[IMAGE]




--------------------------------------------------------------------------------




EXHIBIT B-1
TENANT’S PRO RATA SHARES – 777 NORTH SPINE LEVEL PREMISES
Definition or Provision
Means the Following:
Square Feet of Rentable Area
Tenant’s Pro Rata Share of the 777 Building
Tenant’s Pro Rata Share of Existing Project
Tenant’s Pro Rata Share of the Entire Project
Portion of added “Premises” and corresponding Rentable Area
777 North Spine Level Premises
21,272
5.82%
2.57%
1.79%

 




--------------------------------------------------------------------------------






EXHIBIT B-2
TENANT’S PRO RATA SHARES – 777 NORTHWEST LOBBY LEVEL PREMISES
Definition or Provision
Means the Following:
Square Feet of Rentable Area
Tenant’s Pro Rata Share of the 777 Building
Tenant’s Pro Rata Share of Existing Project
Tenant’s Pro Rata Share of the Entire Project
Portion of added “Premises” and corresponding Rentable Area
777 Northwest Lobby Level Premises
7,568
2.07%
0.91%
0.64%







--------------------------------------------------------------------------------




EXHIBIT C
ACKNOWLEDGEMENT OF 777 [NORTH SPINE][NORTHWEST LOBBY] LEVEL PREMISES
COMMENCEMENT DATE


THIS ACKNOWLEDGEMENT OF 777 [NORTH SPINE][NORTHWEST LOBBY] LEVEL PREMISES
COMMENCEMENT DATE is entered into as of ______________, 201__, with reference to
that certain Lease dated as of December 21, 2006 (the “Original Lease”), as
amended by that certain First Amendment to Lease dated as of October 24, 2007
(the “First Amendment”), that certain Second Amendment to Lease dated as of
September 30, 2008 (the “Second Amendment”), that certain Third Amendment to
Lease dated as of April 29, 2009 (the “Third Amendment”), that certain Fourth
Amendment to Lease dated as of December 3, 2009 (the “Fourth Amendment”), that
certain Fifth Amendment to Lease dated as of February 11, 2010 (the “Fifth
Amendment”), that certain Sixth Amendment to Lease dated as of June 4, 2010 (the
“Sixth Amendment”), that certain Seventh Amendment to Lease dated as of December
22, 2010 (the “Seventh Amendment”), that certain Eighth Amendment to Lease dated
as of August 1, 2011 (the “Eighth Amendment”), that certain Ninth Amendment to
Lease dated as of September 30, 2011 (the “Ninth Amendment”), that certain Tenth
Amendment to Lease dated as of October 25, 2012 (the “Tenth Amendment”), that
certain Eleventh Amendment to Lease dated as of April 3, 2013 (the “Eleventh
Amendment”), that certain Twelfth Amendment to Lease dated as of May ___, 2013
(the “Twelfth Amendment”) and that certain Thirteenth Amendment to Lease dated
as of [________] (the “Thirteenth Amendment” and, collectively with the Original
Lease and the First Amendment, Second Amendment, Third Amendment, Fourth
Amendment, Fifth Amendment, Sixth Amendment, Seventh Amendment, Eighth
Amendment, Ninth Amendment, Tenth Amendment, Eleventh Amendment and Twelfth
Amendment and as the same may have been further amended, amended and restated,
supplemented or otherwise modified from time to time, the “Amended Lease”), by
REGENERON PHARMACEUTICALS, INC., a New York corporation (“Tenant”), in favor of
BMR-LANDMARK AT EASTVIEW LLC, a Delaware limited liability company (“Landlord”).
All capitalized terms used herein without definition shall have the meanings
ascribed to them in the Amended Lease.


Tenant hereby confirms the following:
1.Tenant accepted possession of the 777 [North Spine][Northwest Lobby] Level
Premises on [_______], 20[__].
2.The 777 [North Spine][Northwest Lobby] Level Premises are in good order,
condition and repair.
3.The 777 [North Spine][Northwest Lobby] Level Premises were delivered to Tenant
in the same or substantially similar condition as it existed on the Execution
Date of the Thirteenth Amendment, subject to the terms of Section 4 of the
Thirteenth Amendment.
4.All conditions of the Amended Lease with respect to the 777 [North
Spine][Northwest Lobby] Level Premises to be performed by Landlord as a
condition to the full effectiveness of the Amended Lease have been satisfied.
5.In accordance with the provisions of Section 2 of the Thirteenth Amendment,
the 777 [North Spine][Northwest Lobby] Level Premises Commencement Date is
[_______], 20[__].
6.Tenant commenced occupancy of the 777 [North Spine][Northwest Lobby] Level
Premises for the Permitted Use on [_______], 20[__].
7.The obligation to pay Rent is presently in effect and all Rent obligations on
the part of Tenant under the Amended Lease with respect to the 777 [North
Spine][Northwest Lobby] Level Premises commenced to accrue on [_______], 20[__],
with Basic Annual Rent for the 777 [North Spine][Northwest Lobby] Level Premises
payable on the dates and in amounts set forth in the Thirteenth Amendment.
8.The Amended Lease is in full force and effect, and the same represents the
entire agreement between Landlord and Tenant concerning the Premises[, except
[_______]].

C-1

--------------------------------------------------------------------------------




[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

C-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Tenant has executed this Acknowledgment of 777 [North
Spine][Northwest Lobby] Level Premises Commencement Date as of the date first
written above.


TENANT:


REGENERON PHARMACEUTICALS, INC.
a New York Corporation
By:     ________________________________
Name:    ________________________________
Title:    ________________________________

C-3

--------------------------------------------------------------------------------




EXHIBIT D
DEMISING PLAN OF 777 NORTH SPINE LEVEL PREMISES
[IMAGE]



C-3
NYI-4519779v10